IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

RONALD S. NEWMAN,                   NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-3431

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed July 12, 2016.

An appeal from the Circuit Court for Alachua County.
James M. Colaw, Judge.

Nancy A. Daniels, Public Defender, M. J. Lord, Assistant Public Defender, for
Appellant.

Pamela Jo Bondi, Attorney General, Thomas H. Duffy, Assistant Attorney General,
for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, ROWE, and OSTERHAUS, JJ., CONCUR.